DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/13/2022 has been entered.
 
Response to Amendment
The amendment filed on 07/13/2022 has been considered by Examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8, and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Zheng et al (CN 107507599 A; See US 2019/0108809 A1 for official translation and rejection citations) in view of Kim et al (US 2006/0007085 A1).

Claim 1, Zheng (Fig. 1-10) discloses a gate driving circuit (Fig. 9; Paragraph [0118]; wherein discloses gate driving circuit), comprising: 
an input sub-circuit (11; Fig. 2B) electrically connected to a first node (PU; Fig. 2B) and configured to change (Paragraph [0046]) a potential of the first node (PU; Fig. 2B) from a first level to a second level (Fig. 10; wherein figure shows the first node PU switched from a low level to a high level during period 1) under control of a first input signal (Input; Fig. 2B and 10); 
an output sub-circuit (12; Fig. 2B) electrically connected to the first node (PU; Fig. 2B) and configured to output (Output1; Fig. 3) a gate driving signal (OUT1; Fig.10) in response to a second input signal (CLK1; Fig. 2B, 3 and 10); 
a first reset sub-circuit (51; Fig. 2B) configured to reset (Paragraph [0061]) the potential of the first node (PU; Fig. 2B) under control of a first reset signal (RST; Fig. m2m13a2B); 
at least one noise reduction sub-circuit (31, 41, and 21; Fig. 2B) electrically connected to the first node (PU; Fig. 2B and 3; wherein figure 3 shows transistors M4A and M6A having gate electrode connected to the node PU) and a first voltage terminal (LVGL; Fig. 2B and 3) for providing the first level (LVGL; Fig. 2B and 3; Paragraph [0089]), and configured to maintain (41; Fig. 2B; M8A; Fig. 3) the potential of the first node (PU; Fig. 2B and 3) and a potential (21; Fig. 2B; M13A; Fig. 3) of an output terminal (OUT1; Fig. 3) of the output sub-circuit (12; Fig. 2B) at the first level (VGL; Fig. 3; Paragraph [0079]) in a case where the potential (Paragraph [0133]) of the first node (PU; Fig. 2B and 3) is reset (RST; Fig. 2B and 3); and 
a function maintaining sub-circuit (M7A; Fig. 4a and 4b) electrically connected to the at least one noise reduction sub-circuit (31, 41, and 21; Fig. 2B; wherein figure 3 shows transistor M7A connected to transistors M8A, M5A, M6A and M13A) and the first voltage terminal (LVGL; Fig. 2B and 3), and configured to control operation of the at least one noise reduction sub-circuit (31, 41, and 21; Fig. 2B; wherein figure 3 shows transistor M7A connected to transistors M8A, M5A, and M13A) under control of the first input signal (Input; Fig. 3), so that the at least one noise reduction sub-circuit (31, 41, and 21; Fig. 2B; wherein figure 3 shows transistor M7A connected to transistors M8A, M5A, and M13A; Paragraph [0126-0127]) interrupts electrical coupling between the first node (PU; 3) and the first voltage terminal (LVGL; Fig. 3); 
wherein the at least one noise reduction sub-circuit (31, 41, and 21; 32, 42, and 31; Fig. 2B) comprises a first noise reduction sub-circuit (31, 41, and 21; Fig. 2B; M4A, M5A, M6A, and 9A, M8a, and M13A; Fig. 3); and 
the function maintaining sub-circuit (M7A; Fig. 3) comprises a first switching transistor (M7A; Fig. 3), wherein a first electrode of the first switching transistor (M7A; Fig. 3) is electrically connected to the first noise reduction sub-circuit (31, 41, and 21; Fig. 2B; wherein figure 3 shows transistor M7A connected to transistors M8A, M5A, M6A and M13A), a second electrode of the first switching transistor (M7A; Fig. 3) is electrically connected to the first voltage terminal (LVGL; Fig. 3), and a gate of the first switching transistor (M7A; Fig. 3) is configured to receive the first input signal (INPUT; Fig. 3);  
the at least one noise reduction sub-circuit (31, 41, and 21; 32, 42, and 21; Fig. 2B) further comprises a second noise reduction sub-circuit (32, 42, and 21; Fig. 2B); and 
the function maintaining sub-circuit (M7B; Fig. 3) further comprises a second switching transistor (M7B; Fig. 3), wherein a first electrode of the second switching transistor (M7B; Fig. 3) is electrically connected to the second noise reduction sub-circuit (32, 42, and 21; Fig. 2B; wherein figure 3 shows transistor M7B connected to transistors M8B, M5B, M6B and M14A), a second electrode of the second switching transistor (M7B; Fig. 3) is electrically connected to the first voltage terminal (LVGL; Fig. 3), and a gate of the second switching transistor (M7B; Fig. 3) is configured to receive the first input signal (INPUT; Fig. 3);  
wherein the function maintaining sub-circuit (M7A and M7B; Fig. 3; wherein circuit is only comprised of two transistors as argued in Applicant’s response) is composed of the first switching transistor (M7A; Fig. 3) and the second switching transistor (M7B; Fig. 3);
the first noise reduction sub-circuit (31, 41, and 21; Fig. 2B; M4A, M5A, M6A, and 9A, M8a, and M13A; Fig. 3) comprises: 
a third switching transistor (M5A; Fig. 3), wherein a first electrode of the third switching transistor (M5A; Fig. 3) is electrically connected to a second voltage terminal (VDD1; Fig. 3), a second electrode of the third switching transistor (M5A; Fig. 3) is electrically connected to a second node (PD_A; Fig. 3), and a gate of the third switching transistor (M5A; Fig. 3) is electrically connected to a third node (Fig. 3; wherein figure shows gate of M5A connected to node between M9A and M4A); 4Docket No. BOE0192PA 
a fourth switching transistor (M9A; Fig. 3), wherein a first electrode and a gate of the fourth switching transistor (M9A; Fig. 3) are electrically connected to the second voltage terminal (VDD1; Fig. 3), and a second electrode of the fourth switching transistor (M9A; Fig. 3) is electrically connected to the third node (Fig. 3; wherein figure shows electrode of M9A connected to gate of M5A); 
a fifth switching transistor (M6A; Fig. 3), wherein a first electrode of the fifth switching transistor (M6A; Fig. 3) is electrically connected to the second node (PD_A; Fig. 3), a second electrode of the fifth switching transistor (M6A; Fig. 3) is electrically connected to the first voltage terminal (LVGL Fig. 3), and a gate of the fifth switching transistor (M6A; Fig. 3) is electrically connected to the first node (PU; 3); 
a sixth switching transistor (M4A; Fig. 3), wherein a first electrode of the sixth switching transistor (M4A; Fig. 3) is electrically connected to the third node (Fig. 3; wherein figure shows electrode of M4A connected to gate of M5A), a second electrode of the sixth switching transistor (M4A; Fig. 3) is electrically connected to the first voltage terminal (LVGL; Fig. 3), and a gate of the sixth switching transistor (M4A; Fig. 3) is electrically connected to the first node (PU; Fig. 3); 
a seventh switching transistor (M8A; Fig. 3), wherein a first electrode of the seventh switching transistor (M8A; Fig. 3) is electrically connected to the first node (PU; Fig. 3), a second electrode of the seventh switching transistor (M8A; Fig. 3) is electrically connected to the first voltage terminal (LVGL; Fig. 3), and a gate of the seventh switching transistor (M8A; Fig. 3) is electrically connected to the second node (PD_A; Fig. 3); and 
an eighth switching transistor (M13A; Fig. 3), wherein a first electrode of the eighth switching transistor (M13A; Fig. 3) is electrically connected to the output terminal (OUTPUT1; Fig. 3) of the output sub-circuit (12; Fig. 2B), a second electrode of the eighth switching transistor (M13A; Fig. 3) is electrically connected to the first voltage terminal (VGL; Fig. 3; wherein applies low gate voltage), and a gate of the eight switching transistor (M13A; Fig. 3) is electrically connected to the second node (PD_A; Fig. 3); 
wherein the first electrode of the first switching transistor (M7A; Fig. 3) is electrically connected to the second node (PD_A; Fig. 3);  
the second noise reduction sub-circuit (32, 42, and 21; Fig. 2B) comprises: 
a ninth switching transistor (M5B; Fig. 3), wherein a first electrode of the ninth switching transistor (M5B; Fig. 3) is electrically connected to a third voltage terminal (VDD2; Fig. 3), a second electrode of the ninth switching transistor (M5B; Fig. 3) is electrically connected to a fourth node (PD_B; Fig. 3), and a gate of the ninth switching transistor (M5B; Fig. 3) is electrically connected to a fifth node (Fig. 3; wherein figure shows gate of M5B connected to node between M9B and M4B); 
a tenth switching transistor (M9B; Fig. 3), wherein a first electrode and a gate of the tenth switching transistor (M9B; Fig. 3) are electrically connected to the third voltage terminal (VDD2; Fig. 3), and a second electrode of the tenth switching transistor (M9B; Fig. 3) is electrically connected to the fifth node (Fig. 3; wherein figure shows electrode of M9B connected to gate of M5B); 
an eleventh switching transistor (M6B; Fig. 3), wherein a first electrode of the eleventh switching transistor (M6B; Fig. 3) is electrically connected to the fourth node (PD_B; Fig. 3), a second electrode of the eleventh switching transistor (M6B; Fig. 3) is electrically connected to the first voltage terminal (LVGL; Fig. 3), and a gate of the eleventh switching transistor (M6B; Fig. 3) is electrically connected to the first node (PU; Fig. 3); 
a twelfth switching transistor (M4B; Fig. 3), wherein a first electrode of the twelfth switching transistor (M4B; Fig. 3) is electrically connected to the fifth node (Fig. 3; wherein figure shows electrode of M4B connected to gate of M5B), a second electrode of the twelfth switching transistor (M4B; Fig. 3) is electrically connected to the first voltage terminal (LVGL; Fig. 3), and a gate of the twelfth switching transistor (M4B; Fig. 3) is electrically connected to the first node (PU; Fig. 3); 
a thirteenth switching transistor (M8B; Fig. 3), wherein a first electrode of the thirteenth switching transistor (M8B; Fig. 3) is electrically connected to the first node (PU; Fig. 3), a second electrode of the thirteenth switching transistor (M8B; Fig. 3) is electrically connected to the first voltage terminal (LVGL; Fig. 3), and a gate of the thirteen switching transistor (M8B; Fig. 3) is electrically connected to the fourth node (PD_B; Fig. 3); and 6Docket No. BOE0192PA 
a fourteenth switching transistor (M14A; Fig. 3), wherein a first electrode of the fourteenth switching transistor (M14A; Fig. 3) is electrically connected to the output terminal (OUTPUT1; Fig. 3) of the output sub-circuit (12; Fig. 2), a second electrode of the fourteenth switching transistor (M14A; Fig. 3) is electrically connected to the first voltage terminal (VGL; Fig. 3; wherein figure shows connected to low gate voltage), a gate of the fourteenth switching transistor (M14A; Fig. 3) is electrically connected to the fourth node (PD_B; Fig. 3); 
wherein the first electrode of the second switching transistor (M7B; Fig. 3) is electrically connected to the fourth node (PD_B; Fig. 3).  
Zheng does not expressly disclose wherein the second voltage terminal is configured to provide the second level, the third voltage terminal is configured to provide the second level, the second voltage terminal and the third voltage terminal alternately providing the second level, and the second voltage terminal or the third voltage terminal providing the second level for a duration greater than or equal to an operating duration of the gate driving circuit, wherein the operating duration of the gate driving circuit is a duration from start time of the first input signal to end time of the first reset signal.
Kim (Fig. 17 and 18) discloses wherein the second voltage terminal (Vdd_O; Fig. 18) is configured to provide the second level (High; Fig. 17; wherein during Odd frame Vdd_O is a high level), the third voltage terminal (Vdd_E; Fig. 18) is configured to provide the second level (High; Fig. 17; wherein during Even frame Vdd_E is a high level), the second voltage terminal (Vdd_O; Fig. 18) and the third voltage terminal (Vdd_E; Fig. 18) alternately providing the second level (High; Fig. 17; wherein during different frames the voltages Vdd_O and Vdd_E are alternately providing the high level), and the second voltage terminal (Vdd_O; Fig. 18) or the third voltage terminal (Vdd_E; Fig. 18) providing the second level for a duration greater than or equal to an operating duration (A-E; Fig. 17) of the gate driving circuit (Fig. 18), wherein the operating duration (A-E; Fig. 17) of the gate driving circuit (Fig. 18) is a duration from start time of the first input signal (Vg_i-1; Fig. 17; Paragraph [0068]) to end time of the first reset signal (Vg_i+1; Fig. 18; Paragraph [0070]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Zheng’s gate driving circuit by applying an alternating second level, as taught by Kim, so to use a gate driving circuit with an alternating second level for providing a driving circuit that reduces a distortion of a scanning pulse waveform in a liquid crystal display panel (Paragraph [0020]).
	
Claim 8, Zheng (Fig. 1-10) discloses wherein the first reset sub-circuit (51; Fig. 2B) comprises a fifteenth switching transistor (M2; Fig. 3), wherein a first electrode of the fifteenth switching transistor (M2; Fig. 3) is electrically connected to the first node (PU; Fig. 3), a second electrode of the fifteenth switching transistor (M2; Fig. 3) is electrically connected to the first voltage terminal  (LVGL; Fig. 3), and a gate of the fifteenth switching transistor (M2; Fig. 3) is configured to receive the first reset signal (RST; Fig. 3).  

Claim 11, Zheng (Fig. 1-10) discloses further comprising: 
a third reset sub-circuit (52; Fig. 2B) configured to reset the potential of the first node (PU; Fig. 2B) under control of a global reset signal (TGOA_RST; Fig. 2B; Paragraph [0063]).  

Claim 12, Zheng (Fig. 1-10) discloses wherein the third reset sub-circuit (52; Fig. 2B) comprises a seventeenth switching transistor (M15; Fig.3), wherein a first electrode of the seventeenth switching transistor (M15; Fig. 3) is electrically connected to the first node (PU; Fig. 3), a second electrode of the seventeenth switching transistor (M15; Fig. 3) is electrically connected to the first voltage terminal (LVGL; Fig. 3), and a gate of the seventeen switching transistor (M15; Fig. 3) is configured to receive the global reset signal (TGOA_RST; Fig. 3).  

Claim 13, Zheng (Fig. 1-10) discloses wherein the input sub-circuit (11; Fig. 2B) comprises an eighteenth switching transistor (M1; Fig. 3), wherein a first electrode and a gate of the eighteenth switching transistor (M1; Fig. 3) are configured to receive the first input signal (IINPUT; Fig. 3), and a second electrode of the eighteenth switching transistor (M1; Fig. 3) is electrically connected to the first node (PU; Fig. 3).  

Claim 14, Zheng (Fig. 1-10) discloses wherein the output sub-circuit (12; Fig. 2B) comprises: 8Docket No. BOE0192PA 
a nineteenth switching transistor (M3A; Fig. 3), wherein a first electrode of the nineteenth switching transistor (M3A; Fig. 3) is configured to receive the second input signal (CLK1; Fig. 3), a second electrode of the nineteenth switching transistor (M3A; Fig. 3) is used as the output terminal (OUTPUT1; Fig. 3) of the output sub-circuit circuit (12; Fig. 2B), and a gate of the nineteenth switching transistor (M3A; Fig. 3) is electrically connected to the first node (PU; Fig. 3); and 
a capacitor (C2; Fig. 3), wherein a first terminal of the capacitor (C2; Fig. 3) is electrically connected to the first node (PU; Fig. 3), and a second terminal of the capacitor (C2; Fig. 3) is electrically connected to the second electrode of the nineteenth switching transistor (M3A; Fig. 3).  

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Zheng et al (CN 107507599 A; See US 2019/0108809 A1 for official translation and rejection citations) in view of Kim et al (US 2006/0007085 A1) as applied to claim 1 above, and further in view of Dong et al (CN 205069087 U).

Claim 9, Zheng in view of Kim does not expressly disclose further comprising: 
a second reset sub-circuit configured to reset the potential of the output terminal of the output sub-circuit under control of a second reset signal.  
Dong (Fig. 1a-8) discloses further comprising: 
a second reset sub-circuit (T20; Fig. 4a and 4b) configured to reset the potential (T3; Fig. 5a and 5b) of the output terminal (Output; Fig. 4a, 4b, 5a, and 5b) of the output sub-circuit (T3 and C1; Fig. 4a and 4b) under control of a second reset signal (Rst2; Fig. 4a, 4b, 5a, and 5b).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Zheng in view of Kim’s gate driving circuit by applying a second reset sub-circuit, as taught by Dong, so to use a gate driving circuit with a second reset sub-circuit for providing to reduce the reset time of the signal output terminal Output, enhancing the driving ability of the shift register, and pixel charging time is prolonged (Translation page 42).

Claim 10, Dong (Fig. 1a-8) discloses wherein the second reset sub-circuit (T20; Fig. 4a and 4b) comprises a sixteenth switching transistor (T20; Fig. 4a and 4b), wherein a first electrode of 7Docket No. BOE0192PAthe sixteenth switching transistor (T20; Fig. 4a and 4b) is electrically connected to the output terminal (Output; Fig. 4a and 4b) of the output sub-circuit (T3 and C1; Fig. 4a and 4b), a second electrode of the sixteenth switching transistor (T20; Fig. 4a and 4b) is electrically connected to the first voltage terminal (Vref; Fig. 4a and 4b), and a gate of the sixteenth switching transistor (T20; Fig. 4a and 4b) is configured to receive the second reset signal (Rst2; Fig. 4a and 4b).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Zheng in view of Kim’s gate driving circuit by applying a second reset sub-circuit, as taught by Dong, so to use a gate driving circuit with a second reset sub-circuit for providing to reduce the reset time of the signal output terminal Output, enhancing the driving ability of the shift register, and pixel charging time is prolonged (Translation page 42).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Zheng et al (CN 107507599 A; See US 2019/0108809 A1 for official translation and rejection citations) in view of Dong et al (CN 205069087 U) and Kim et al (US 2006/0007085 A1).

Claim 15, Zheng (Fig. 1-10) discloses a gate driving circuit (Fig. 9; Paragraph [0118]), comprising: 
a first switching transistor (M7A; Fig. 3), wherein a first electrode of the first switching transistor (M7A; Fig. 3) is electrically connected to a second node (PD_A; Fig. 3), a second electrode of the first switching transistor (M7A; Fig. 3) is electrically connected to a first voltage terminal (LVGL; Fig. 3) for providing a first level (LVGL; Fig. 3; wherein provides a low gate voltage), and a gate of the first switching transistor (M7A; Fig. 3) is configured to receive a first input signal (INPUT; Fig. 3); 
a second switching transistor (M7B; Fig. 3), wherein a first electrode of the second switching transistor (M7B; Fig. 3) is electrically connected to a fourth node (PD_B; Fig. 3), a second electrode of the second switching transistor (M7B; Fig. 3) is electrically connected to the first voltage terminal (LVGL; Fig. 3), and a gate of the second switching transistor (M7B; Fig. 3) is configured to receive the first input signal (INPUT; Fig. 3); 
wherein the function maintaining sub-circuit (M7A and M7B; Fig. 3; wherein circuit is only comprised of two transistors as argued in Applicant’s response) is composed of the first switching transistor (M7A; Fig. 3) and the second switching transistor (M7B; Fig. 3);
a third switching transistor (M5A; Fig. 3), wherein a first electrode of the third switching transistor (M5A; Fig. 3) is electrically connected to a second voltage terminal (VDD1; Fig. 3), a second electrode of the third switching transistor (M5A; Fig. 3) is electrically connected to a second node (PD_A; Fig. 3), and a gate of the third switching transistor (M5A; Fig. 3) is electrically connected to a third node (Fig. 3; wherein figure shows gate of M5A connected to node between M9A and M4A); 4Docket No. BOE0192PA 
a fourth switching transistor (M9A; Fig. 3), wherein a first electrode and a gate of the fourth switching transistor (M9A; Fig. 3) are electrically connected to the second voltage terminal (VDD1; Fig. 3), and a second electrode of the fourth switching transistor (M9A; Fig. 3) is electrically connected to the third node (Fig. 3; wherein figure shows electrode of M9A connected to gate of M5A); 
a fifth switching transistor (M6A; Fig. 3), wherein a first electrode of the fifth switching transistor (M6A; Fig. 3) is electrically connected to the second node (PD_A; Fig. 3), a second electrode of the fifth switching transistor (M6A; Fig. 3) is electrically connected to the first voltage terminal (LVGL Fig. 3), and a gate of the fifth switching transistor (M6A; Fig. 3) is electrically connected to the first node (PU; 3); 
a sixth switching transistor (M4A; Fig. 3), wherein a first electrode of the sixth switching transistor (M4A; Fig. 3) is electrically connected to the third node (Fig. 3; wherein figure shows electrode of M4A connected to gate of M5A), a second electrode of the sixth switching transistor (M4A; Fig. 3) is electrically connected to the first voltage terminal (LVGL; Fig. 3), and a gate of the sixth switching transistor (M4A; Fig. 3) is electrically connected to the first node (PU; Fig. 3); 
a seventh switching transistor (M8A; Fig. 3), wherein a first electrode of the seventh switching transistor (M8A; Fig. 3) is electrically connected to the first node (PU; Fig. 3), a second electrode of the seventh switching transistor (M8A; Fig. 3) is electrically connected to the first voltage terminal (LVGL; Fig. 3), and a gate of the seventh switching transistor (M8A; Fig. 3) is electrically connected to the second node (PD_A; Fig. 3); and 
an eighth switching transistor (M13A; Fig. 3), wherein a first electrode of the eighth switching transistor (M13A; Fig. 3) is electrically connected to the output terminal (OUTPUT1; Fig. 3) of the output sub-circuit (12; Fig. 2B), a second electrode of the eighth switching transistor (M13A; Fig. 3) is electrically connected to the first voltage terminal (VGL; Fig. 3; wherein applies low gate voltage), and a gate of the eight switching transistor (M13A; Fig. 3) is electrically connected to the second node (PD_A; Fig. 3); 
a ninth switching transistor (M5B; Fig. 3), wherein a first electrode of the ninth switching transistor (M5B; Fig. 3) is electrically connected to a third voltage terminal (VDD2; Fig. 3), a second electrode of the ninth switching transistor (M5B; Fig. 3) is electrically connected to a fourth node (PD_B; Fig. 3), and a gate of the ninth switching transistor (M5B; Fig. 3) is electrically connected to a fifth node (Fig. 3; wherein figure shows gate of M5B connected to node between M9B and M4B); 
a tenth switching transistor (M9B; Fig. 3), wherein a first electrode and a gate of the tenth switching transistor (M9B; Fig. 3) are electrically connected to the third voltage terminal (VDD2; Fig. 3), and a second electrode of the tenth switching transistor (M9B; Fig. 3) is electrically connected to the fifth node (Fig. 3; wherein figure shows electrode of M9B connected to gate of M5B); 
an eleventh switching transistor (M6B; Fig. 3), wherein a first electrode of the eleventh switching transistor (M6B; Fig. 3) is electrically connected to the fourth node (PD_B; Fig. 3), a second electrode of the eleventh switching transistor (M6B; Fig. 3) is electrically connected to the first voltage terminal (LVGL; Fig. 3), and a gate of the eleventh switching transistor (M6B; Fig. 3) is electrically connected to the first node (PU; Fig. 3); 
a twelfth switching transistor (M4B; Fig. 3), wherein a first electrode of the twelfth switching transistor (M4B; Fig. 3) is electrically connected to the fifth node (Fig. 3; wherein figure shows electrode of M4B connected to gate of M5B), a second electrode of the twelfth switching transistor (M4B; Fig. 3) is electrically connected to the first voltage terminal (LVGL; Fig. 3), and a gate of the twelfth switching transistor (M4B; Fig. 3) is electrically connected to the first node (PU; Fig. 3); 
a thirteenth switching transistor (M8B; Fig. 3), wherein a first electrode of the thirteenth switching transistor (M8B; Fig. 3) is electrically connected to the first node (PU; Fig. 3), a second electrode of the thirteenth switching transistor (M8B; Fig. 3) is electrically connected to the first voltage terminal (LVGL; Fig. 3), and a gate of the thirteen switching transistor (M8B; Fig. 3) is electrically connected to the fourth node (PD_B; Fig. 3); and 6Docket No. BOE0192PA 
a fourteenth switching transistor (M14A; Fig. 3), wherein a first electrode of the fourteenth switching transistor (M14A; Fig. 3) is electrically connected to the output terminal (OUTPUT1; Fig. 3) of the output sub-circuit (12; Fig. 2), a second electrode of the fourteenth switching transistor (M14A; Fig. 3) is electrically connected to the first voltage terminal (VGL; Fig. 3; wherein figure shows connected to low gate voltage), a gate of the fourteenth switching transistor (M14A; Fig. 3) is electrically connected to the fourth node (PD_B; Fig. 3); 
a fifteenth switching transistor (M2; Fig. 3), wherein a first electrode of the fifteenth switching transistor (M2; Fig. 3) is electrically connected to the first node (PU; Fig. 3), a second electrode of the fifteenth switching transistor (M2; Fig. 3) is electrically connected to the first voltage terminal  (LVGL; Fig. 3), and a gate of the fifteenth switching transistor (M2; Fig. 3) is configured to receive the first reset signal (RST; Fig. 3); 
a seventeenth switching transistor (M15; Fig.3), wherein a first electrode of the seventeenth switching transistor (M15; Fig. 3) is electrically connected to the first node (PU; Fig. 3), a second electrode of the seventeenth switching transistor (M15; Fig. 3) is electrically connected to the first voltage terminal (LVGL; Fig. 3), and a gate of the seventeen switching transistor (M15; Fig. 3) is configured to receive the global reset signal (TGOA_RST; Fig. 3);
an eighteenth switching transistor (M1; Fig. 3), wherein a first electrode and a gate of the eighteenth switching transistor (M1; Fig. 3) are configured to receive the first input signal (IINPUT; Fig. 3), and a second electrode of the eighteenth switching transistor (M1; Fig. 3) is electrically connected to the first node (PU; Fig. 3);
a nineteenth switching transistor (M3A; Fig. 3), wherein a first electrode of the nineteenth switching transistor (M3A; Fig. 3) is configured to receive the second input signal (CLK1; Fig. 3), a second electrode of the nineteenth switching transistor (M3A; Fig. 3) is used as the output terminal (OUTPUT1; Fig. 3) of the output sub-circuit circuit (12; Fig. 2B), and a gate of the nineteenth switching transistor (M3A; Fig. 3) is electrically connected to the first node (PU; Fig. 3); and 
a capacitor (C2; Fig. 3), wherein a first terminal of the capacitor (C2; Fig. 3) is electrically connected to the first node (PU; Fig. 3), and a second terminal of the capacitor (C2; Fig. 3) is electrically connected to the second electrode of the nineteenth switching transistor (M3A; Fig. 3).  
Zheng does not expressly disclose a sixteenth switching transistor, wherein a first electrode of the sixteenth switching transistor is electrically connected to the output terminal, a second electrode of the sixteenth switching transistor is electrically connected to the first voltage terminal, and a gate of the sixteenth switching transistor is configured to receive a second reset signal. 11Docket No. BOE0192PA 
Dong (Fig. 1a-8) discloses a sixteenth switching transistor (T20; Fig. 4a and 4b), wherein a first electrode of the sixteenth switching transistor (T20; Fig. 4a and 4b) is electrically connected to the output terminal (Output; Fig. 4a and 4b), a second electrode of the sixteenth switching transistor (T20; Fig. 4a and 4b) is electrically connected to the first voltage terminal (Vref; Fig. 4a and 4b), and a gate of the sixteenth switching transistor (T20; Fig. 4a and 4b) is configured to receive a second reset signal (Rst2; Fig. 4a and 4b). 11Docket No. BOE0192PA 
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Zheng’s gate driving circuit by applying a second reset sub-circuit, as taught by Dong, so to use a gate driving circuit with a second reset sub-circuit for providing to reduce the reset time of the signal output terminal Output, enhancing the driving ability of the shift register, and pixel charging time is prolonged (Translation page 42).
Zheng in view of Dong does not expressly disclose wherein the second voltage terminal is configured to provide the second level, the third voltage terminal is configured to provide the second level, the second voltage terminal and the third voltage terminal alternately providing the second level, and the second voltage terminal or the third voltage terminal providing the second level for a duration greater than or equal to an operating duration of the gate driving circuit, wherein the operating duration of the gate driving circuit is a duration from start time of the first input signal to end time of the first reset signal.
Kim (Fig. 17 and 18) discloses wherein the second voltage terminal (Vdd_O; Fig. 18) is configured to provide the second level (High; Fig. 17; wherein during Odd frame Vdd_O is a high level), the third voltage terminal (Vdd_E; Fig. 18) is configured to provide the second level (High; Fig. 17; wherein during Even frame Vdd_E is a high level), the second voltage terminal (Vdd_O; Fig. 18) and the third voltage terminal (Vdd_E; Fig. 18) alternately providing the second level (High; Fig. 17; wherein during different frames the voltages Vdd_O and Vdd_E are alternately providing the high level), and the second voltage terminal (Vdd_O; Fig. 18) or the third voltage terminal (Vdd_E; Fig. 18) providing the second level for a duration greater than or equal to an operating duration (A-E; Fig. 17) of the gate driving circuit (Fig. 18), wherein the operating duration (A-E; Fig. 17) of the gate driving circuit (Fig. 18) is a duration from start time of the first input signal (Vg_i-1; Fig. 17; Paragraph [0068]) to end time of the first reset signal (Vg_i+1; Fig. 18; Paragraph [0070]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Zheng in view of Dong’s gate driving circuit by applying an alternating second level, as taught by Kim, so to use a gate driving circuit with an alternating second level for providing a driving circuit that reduces a distortion of a scanning pulse waveform in a liquid crystal display panel (Paragraph [0020]).

Claim 17 is are rejected under 35 U.S.C. 103 as being unpatentable over Zheng et al (CN 107507599 A; See US 2019/0108809 A1 for official translation and rejection citations) in view of Kim et al (US 2006/0007085 A1) and Dong et al (CN 205069087 U) as applied to claim 9 above, and further in view of Shang et al (US 2017/0278473 A1).

Claim 17, Dong (Fig. 1a-8) discloses a display device (wherein discloses “a display device”; see translation), comprising: 
a plurality of gate driving circuits (GOA1-GOA6; Fig. 8 and 9) according to claim 9 (see rejection to claim 9 above); 
wherein the plurality of gate driving circuits (GOA1-GOA6; Fig. 8 and 9) comprise N gate driving circuits (GOA1-GOA6; Fig. 8 and 9; wherein figure shows at least six driving circuits), where N is a positive integer (GOA1-GOA6; Fig. 8 and 9; wherein figure shows at least six driving circuits); 
in the N gate driving circuits (GOA1-GOA6; Fig. 8 and 9), the gate driving signal output by an (i-k)-th gate driving circuit (GOA1; Fig. 8; wherein figure shows outputting a signal) is used as the first input signal of an i-th gate driving circuit (GOA4; Fig. 8; wherein figure shows input for GOA4 is connected to output from GOA1), the gate driving signal output by an (i+k+1)-th gate driving circuit (GOA6; Fig. 8; wherein figure shows outputting a signal) is used as the first reset signal (Rst1; Fig. 8) of the i-th gate driving circuit (GOA3; Fig. 8; wherein figure shows Rst1 of stage GOA3 is connected to the output from GOA6), and the gate driving signal output by an (i+k)-th gate driving circuit (GOA5; Fig. 8; wherein figure shows outputting a signal) is used as the second reset signal (Rst2; Fig. 8) of the i-th gate driving circuit (GOA3; Fig. 8; wherein figure shows Rst2 of stage GOA3 is connected to the output from GOA5), where k+1≤i≤N-k-1 and i is a positive integer (GOA1-GOA6; Fig. 8 and 9; wherein figure shows at least six driving circuits), 1≤k≤N-2 and k is a positive integer (GOA1-GOA6; Fig. 8 and 9; wherein figure shows at least six driving circuits); and
in the N gate driving circuits (GOA1-GOA6; Fig. 8 and 9), first input signals (STV; Fig. 8) of first to k-th gate driving circuits (GOA1-GOA3; Fig. 8) are first input signals (STV; Fig. 8) provided by an external circuit (Fig. 8; wherein figure shows input terminal from stages GOA1-GOA3 are connected to an external signal STV not provided by another stage).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Zheng’s gate driving circuit by applying a second reset sub-circuit, as taught by Dong, so to use a gate driving circuit with a second reset sub-circuit for providing to reduce the reset time of the signal output terminal Output, enhancing the driving ability of the shift register, and pixel charging time is prolonged (Translation page 42).
Zheng in view of Kim and Dong does not expressly disclose first reset signals of (N-k)-th to N-th gate driving circuits are first reset signals provided by the external circuit, and second reset signals of (N-k+1)-th to N-th gate driving circuits are second reset signals provided by the external circuit.  
Shang (Fig. 9) discloses first reset signals (Rst1; Fig. 9) of (N-k)-th to N-th gate driving circuits (SR(N-1) and SR(N); Fig. 9) are first reset signals (Reset 3 and Reset2; Fig. 9) provided by the external circuit (Fig. 9; wherein figure shows Rst1 of stages SR(N) and SR(N-1) receiving signal not from a different stage), and second reset signals (Rst2; Fig. 9) of (N-k+1)-th to N-th gate driving circuits (SR(N-1) and SR(N); Fig. 9) are second reset signals (Reset1 and Reset2; Fig. 9) provided by the external circuit (Fig. 9; wherein figure shows Rst2 of stages SR(N) and SR(N-1) receiving signal not from a different stage).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Zheng in view of Kim and Dong’s display device by applying external reset signals, as taught by Shang, so to use a display device with external reset signals for providing a shift register, a driving method thereof, a gate driving circuit and a display device so as to reduce or even eliminate at least some of the above issues existing in the prior art (Paragraph [0006]).

Response to Arguments
Applicant's arguments with respect to claims 1, 8-15 and 17 have been considered but are moot in view of the new ground(s) of rejection. 
In view of arguments, the references of Zheng et al (CN 107507599 A; See US 2019/0108809 A1 for official translation and rejection citations), Dong et al (CN 205069087 U), Kim et al (US 2006/0007085 A1), and Shang et al (US 2017/0278473 A1) have been used for new ground rejection.
Claims 1 and 15 are rejected in view of newly discovered reference(s) to Zheng et al (CN 107507599 A; See US 2019/0108809 A1).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J SNYDER whose telephone number is (571)270-3460. The examiner can normally be reached Monday-Friday 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh D Nguyen can be reached on (571)272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Adam J Snyder/Primary Examiner, Art Unit 2691                                                                                                                                                                                                        08/04/2022